Citation Nr: 0929535	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant 



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on June 17, 2009, in Muskogee, Oklahoma 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the Veteran submitted a waiver of the RO's initial 
consideration of the evidence in June 2009.  See 38 C.F.R. 
§ 20.1304 (2008).  Therefore, the Board will consider this 
newly obtained evidence and proceed with a decision.

In addition, the Board notes that the Veteran's appeal had 
originally included the issues of entitlement to service 
connection for hypertension and urinary frequency.  However, 
at his June 2009 hearing before the Board, the Veteran 
indicated that he would like to withdraw his appeal for those 
issues.  A Substantive Appeal may be withdrawn at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2008).  Accordingly, the issues of entitlement to 
service connection for hypertension and urinary frequency no 
longer remain in appellate status, and no further 
consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have depression that is 
etiologically related to his service-connected diabetes 
mellitus.

3.  The Veteran has been shown to have sleep apnea that is 
etiologically related to his service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, 
depression is proximately due to his service-connected 
diabetes mellitus. 38 U.S.C.A. §§ 1110, 1131, 5103 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  Resolving reasonable doubt in favor of the Veteran, sleep 
apnea is proximately due to his service-connected diabetes 
mellitus. 38 U.S.C.A. §§ 1110, 1131, 5103 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The claims have been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The Veteran alleges that his currently diagnosed depression 
and sleep apnea are the result of his service-connected 
diabetes mellitus.  The Board concurs.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen, 7 Vet. App. at 448.  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

During the pendency of the appeal, the provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  Although the stated intent of the change 
was merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one with the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102 (West 2002).  The question is whether 
the evidence supports the claim or is in relative equipoise, 
with the claimant prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which event the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Depression

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for depression.  
The Veteran has contended that his depression is secondary to 
his service-connected depression.  The March 2008 VA examiner 
reviewed the claims file and discussed the Veteran's medical 
history.  Following a mental status examination, the examiner 
noted that the Veteran's depression started several years 
earlier than his diabetes, but opined that the latter 
disorder had probably made the depression worse.  

There is no medical evidence showing otherwise.  The Board 
also notes that the United States Court of Appeals for 
Veterans Claims (Court) has cautioned against seeking an 
additional medical opinion where favorable evidence in the 
record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 
305, 312 (2003),

Based on the foregoing, the Board finds that there is 
reasonable doubt as to whether the Veteran currently has 
depression that is caused or aggravated by his service-
connected diabetes mellitus.  To the extent that there is any 
reasonable doubt, that doubt will be resolved in the 
Veteran's favor.   Accordingly, the Board concludes that 
service connection for depression is warranted.

Sleep Apnea

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for sleep apnea.  
The Veteran has contended that his sleep apnea is related to 
his service-connected diabetes mellitus.  In particular, he 
alleged in a July 2007 statement that he had gained 65 to 70 
pounds due to his diabetes medication and that he had a lot 
of weight gain around his neck, thereby causing his sleep 
apnea.

In support of his contention, the Veteran submitted an August 
2007 letter from a private physician noting that diabetes and 
sleep apnea coexist and share obesity as a common risk 
factor.  The physician also observed that many of the 
Veteran's diabetes medication actually potentiates the 
obesity.  As such, he believed that diabetes has a direct 
effect on the development of sleep apnea.

The private physician subsequently wrote a similar letter in 
August 2007 in which he stated that the Veteran is prone to 
gain weight because of his diabetes.  He indicated that the 
increased fatty deposit, especially in the throat area, can 
lead to the development of sleep apnea.  The physician opined 
that there is a direct relationship between the Veteran's 
developing diabetes and his subsequent development of sleep 
apnea.  

The private physician wrote another letter in May 2009 in 
which he reiterated his previous statements and opined that 
it was more likely than not that the Veteran's sleep apnea 
was brought on by his diabetes.  

In contrast, the September 2007 VA examiner reviewed the 
claims file and the Veteran's medical history, including the 
private physician's letters.  Following a physical 
examination, the examiner opined that the Veteran's 
obstructive sleep apnea was not likely due to his diabetes 
mellitus, as it was more likely due to his increased body 
mass index or obesity.  He also commented that the Veteran's 
obesity was not due to his diabetes mellitus.  However, the 
September 2007 VA examiner did not provide a rationale for 
his conclusion that the Veteran's obesity was not caused by 
his diabetes mellitus.   Indeed, he merely made a simple 
statement without any explanation, and thus, the September 
2007 VA examiner's opinion is inadequate.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In cases where a medical examination or opinion 
provides an inadequate basis on which the Board may base its 
own legal decision on appeal, the Board generally remands the 
case to obtain a better examination or clearer opinion.  
However, in this case, given the favorable opinions from the 
Veteran's private physician, the Board has resolved the 
benefit of the doubt in favor of the Veteran.  Indeed, as 
previously noted, the Court has cautioned against seeking an 
additional medical opinion where favorable evidence in the 
record is unrefuted.  See Mariano, supra.

Thus, for the reasons described above, the Board concludes 
that there is reasonable doubt as to whether the Veteran's 
current sleep apnea is causally or etiologically related to 
his service-connected diabetes mellitus.  To the extent that 
there is any reasonable doubt, that doubt will be resolved in 
the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).  Accordingly, the Board concludes 
that service connection for sleep apnea is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for depression is granted.

Subject to the provisions governing the award of monetary 
benefits, service connection for sleep apnea is granted.




____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


